DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 04/14/2022 and 04/21/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 1, line 8 the term “a sensor system on the vehicle” is unclear to the Examiner. The Applicant previously introduces “a sensor system,” in claim 1, line 3. The Examiner is unsure if the “a sensor system of the vehicle,” in line 8 corresponds to the sensor system of line 3 or is a newly introduced sensor. For purposes of examination, the Examiner is assuming the two limitations are the same.
Regarding Claim 1, line 15 the term “the field” lacks antecedent basis. The Examiner cannot find a previous introduction of “a field”.
Regarding Claim 16, line 11 the term “the field” lacks antecedent basis. The Examiner cannot find a previous introduction of “a field”.
(d) Regarding Claims 2-15 and 17-20 are rejected to for lack of antecedent basis due to dependency of claims 1 and 16 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 16:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a vehicle control system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 16 is directed to “a method.” The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
Independent claims 1 and 16, recite, in general, the limitations of “determining an original path for a vehicle based on a first three-dimensional map,” “transmitting original control data based on the original path to a steering control system of the vehicle,” “determining, based on data associated with a sensor system on the vehicle … data associated with a sensor,” “identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path,” “identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system,” “determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or couple to the vehicle,” and “transmitting new control data based on the new path to the steering control system.”  
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person or device gathering information or data (e.g., original path information and sensor data), analyzing the gathered information and data (e.g., analyzing the original path information and sensor data), and determining a result based on the analysis of the collected information or data (e.g., determining a new path for the vehicle).  
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Claims 1 and 16 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Deter Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claims 1 and 16 recite, in general, the additional elements of “a processor,” “a sensor system coupled to the processor,” “memory coupled to the processor and storing instructions,” “a first three-dimensional terrain map,” and “a steering control system of the vehicle.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 16 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 16 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 16 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 16 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-15 and 17-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-15 are directed to “a vehicle control system.” The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Claims 17-20 are directed to “a method.” The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, and fundamental economic practices).
Claims 2-15 and 17-20 continue to encompass the mental process established in claims 1 and 16. The same analysis of Step 2A Prong One for claims 1 and 16 applies. Claims 1 and 16 are directed to the judicial exception of a mental process.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-15 and 17-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-15 and 17-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-15 and 17-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-15 and 17-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish).
Regarding Claim 1, Anderson teaches a vehicle control system comprising: 
-a processor (processor (112), Anderson, Paragraph 0026); 
-a sensor system coupled to the processor (sensor coupled to the processor, Anderson, Paragraph 0027 and Figure 1); 
-memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle control system to perform operations (memory coupled to the processor to operate instructions, Anderson, Paragraph 0026) comprising: 
-determining an original path for a vehicle based on a first three-dimensional terrain map (generating a path for the vehicle based on information such as three dimensional, Anderson, Paragraphs 0036 and 0081 and Figure 11), … 
-determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes, or is derived from, information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., first location or first zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11) …
-identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three-dimensional map identifies a terrain feature based on the data associated with the sensor system (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., second location or a second zone) of the vehicle and adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11); …
Anderson does not teach the system to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is PRELIMINARY AMENDMENTPAGE 5 OF 7Do. No. SERIAL No.determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.
Gerrish teaches control data based on a determined path being transmitted to a type of steering control system of the vehicle (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain event (i.e., identified terrain feature) (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1). Gerrish additionally teaches determining a defined boundary of the field using information from the identified map information and the data associated with the sensor system (Gerrish, Paragraphs 0021-0022). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Anderson to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is  determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system, as taught by Gerrish.
It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path (Gerrish, Paragraphs 0021-0026). Moreover, determining the field boundary based on map information and sensor information ensures both an optimized and safe route is selected by the vehicle (Gerrish, Paragraphs 0021-0026).
Regarding Claim 3, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations further comprise identifying slippage of the vehicle while traversing the section of terrain (determining tractive efficiency (i.e., degree of slippage of the vehicle, which is identifying slippage of the vehicle) for a path of the vehicle, wherein based on the tractive efficiency the wheel footprint changes (e.g., more pressure or less pressure), Anderson, Paragraph 0039).
Regarding Claim 4, Anderson, as modified, teaches the vehicle control system of claim 3, wherein determining the new path to provide the full implement coverage include includes determining a rate of fuel consumption based on the identified slippage (determining tractive efficiency (i.e., degree of slippage of the vehicle) for a path of the vehicle, wherein based on the tractive efficiency the wheel footprint changes (e.g., more pressure or less pressure), system tries to have best tractive efficiency with the least amount of fuel consummation (i.e., decrease fuel consumption, Anderson, Paragraphs 0039 and 0065)..
Regarding Claim 5, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations further comprise adjusting a feature of the vehicle prior to traversing the section of the terrain (adjusting the tire(s) is/are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11).
Regarding Claim 6, Anderson, as modified, teaches the vehicle control system of claim 5, wherein adjusting the feature of the vehicle includes inflating or deflating a tire coupled to the vehicle (adjusting the tire profile (i.e., pressure) based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly), Anderson, Paragraphs 0034, 0037, 0078, and 0081).
Regarding Claim 7, Anderson, as modified, teaches the vehicle control system of claim 1, wherein determining the new path to provide the full implement coverage (determining a path for vehicle which will cover the field, Anderson, Paragraphs 0035-0036 and 0083) includes: 
-identifying a first expected weight associated with the vehicle at a first location of the vehicle (identifying a first expected weight of the vehicle at a first point on the path (e.g., vehicle full of grain or seed), Anderson, Paragraph 0035); PRELIMINARY AMENDMENTPAGE 3 OF 7Do. No. 
-SERIAL No.identifying a second expected weight associated with the vehicle at a second location of the vehicle, the second weight being different than the first weight (identifying a second expected weight of the vehicle at a second point on the path (e.g., vehicle empty of grain or seed) therefore different than the first weight, Anderson, Paragraph 0035); and determining the new path for the vehicle to traverse the section of terrain when the vehicle is associated with the second expected weight (determining a path for the vehicle based on the associated weights, Anderson, Paragraph 0035).
Regarding Claim 8, Anderson, as modified, teaches the vehicle control system of claim 7, wherein the second weight is less than the first weight due to consumption or distribution of a material carried by the vehicle or the implement along the original path (a second expected weight of the vehicle (e.g., vehicle empty of grain or seed) is less than the first weight, Anderson, Paragraph 0035).
Regarding Claim 9, Anderson, as modified, teaches the vehicle control system of claim 7, wherein the second weight is greater than the first weight, and wherein the second weight is greater than the first weight due to addition of a material carried by the vehicle or the implement along the original path (a second expected weight of the vehicle (e.g., vehicle full of grain or seed) is more than the first weight, Anderson, Paragraph 0035).
Regarding Claim 10, Anderson, as modified, teaches the vehicle control system of claim 1.
	It shall be noted that Anderson teaches generating a path of a vehicle based on sensor data and terrain map data such as pressure for the tires per each section of the path based on moisture in the soil (Anderson, Paragraphs 0036 and 0081).
However, Anderson does not specifically teach the system to include determining the new path for the vehicle includes avoiding the section of terrain.
	Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain event) (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Anderson to include determining the new path for the vehicle includes avoiding the section of terrain.as taught by Gerrish.
	It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected (Gerrish, Paragraphs 0023-0026).
Regarding Claim 12, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations include identifying a depression in the section of terrain based on the first three-dimensional terrain map (identifying a depressional zone based on the map data, Anderson, Paragraph 0031).
Regarding Claim 13, Anderson, as modified, teaches the vehicle control system of claim 1, wherein the operations include analyzing weather data indicating an actual or forecast level of precipitation associated with the section of terrain (estimate traction for path based on data such as weather information, Anderson, Paragraphs 0092-0093).
Regarding Claim 16, Anderson teaches a method comprising: 
-determining an original path for a vehicle based on a first three-dimensional terrain map (generating a path for the vehicle based on information such as three dimensional, Anderson, Paragraphs 0036 and 0081 and Figure 11), … 
-determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., first location or first zone) of the vehicle, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11) … 
-identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three- dimensional map identifies a terrain feature based on the data associated with the sensor system (determining parameters from the sensor system and three-dimensional map for moisture levels associated with the path (e.g., second location or a second zone) of the vehicle and adjusting the tire profile based on the level of moisture associated with the terrain of the vehicle path wherein the data and action of adjusting the tires are completed before traversing (e.g., previous vehicles report gripping data and current vehicle adjusts accordingly, Anderson, Paragraphs 0025, 0028, 0033-0034, 0047, 0078, and 0081-0082 and Figures 1, 2, and 11); …
	Anderson does not teach the method to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is PRELIMINARY AMENDMENTPAGE 5 OF 7Do. No. SERIAL No.determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.
Gerrish teaches control data based on a determined path being transmitted to a type of steering control system of the vehicle (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches a vehicle route can be modified (e.g., safer route or more productive route) based on sensor and weather data (e.g., soil moisture and a rain event (i.e., identified terrain feature) (Gerrish, Paragraphs 0021-0026 and 0031 and Figure 1). Gerrish additionally teaches determining a defined boundary of the field using information from the identified map information and the data associated with the sensor system (Gerrish, Paragraphs 0021-0022). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Anderson to include transmitting original control data based on the original path to a steering control system of the vehicle; [the vehicle is driven and steered along the original path] according to the original control data transmitted to the steering control system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is  determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system, as taught by Gerrish.
It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path (Gerrish, Paragraphs 0021-0026). Moreover, determining the field boundary based on map information and sensor information ensures both an optimized and safe route is selected by the vehicle (Gerrish, Paragraphs 0021-0026).
Regarding Claim 17, Anderson, as modified, teaches the method of claim 16.
	Anderson does not teach the method to include the data about the terrain in front of the vehicle, captured by the sensor system on the vehicle as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system, comprises, or is derived from, an image of the section of terrain.
	Gerrish teaches the vehicle being steered along a path, such as the original path (Gerrish, Paragraphs 0021-0026). Moreover, Gerrish teaches that the control data can be based on a plurality of sensor, such as cameras to provide an image of the terrain (Gerrish, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Anderson to include the the data about the terrain in front of the vehicle, captured by the sensor system on the vehicle as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system, comprises, or is derived from, an image of the section of terrain, as taught by Gerrish.
It would have been obvious because determining a preferred course based on sensor information and weather information, ensures a correct (i.e., optimized and safe) route is selected and the vehicle stays on the desired path via the sensors (Gerrish, Paragraphs 0021-0026).

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Ginsberg U.S. P.G. Publication 2012/0139755 (hereinafter, Ginsberg). 
Regarding Claim 2, Anderson, as modified, teaches the vehicle control system of claim 1.
Anderson does not teach the system to include determining the new path to provide the full implement coverage include includes determining whether the section of terrain is traversable by the vehicle without slipping.
	Ginsberg teaches weather sensors wherein the weather sensors can determine if a vehicle may proceed on the route with or without vehicle slippage (Ginsberg, Paragraphs 0041 and 0059). As a result of the determination that a vehicle may slip, the vehicle route can be rerouted (i.e., new path) to a safer route (Ginsberg, Paragraph 0049).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Anderson to include determining the new path to provide the full implement coverage include includes determining whether the section of terrain is traversable by the vehicle without slipping, as taught by Ginsberg.
	It would have been obvious because determining if a vehicle pathway will cause or not cause slippage, allows for the vehicle to reroute to a safer route which avoids slippage (Ginsberg, Paragraph 0049).
Regarding Claim 14, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include the sensor system an image capturing device, and wherein determining the level of moisture associated with the49Attorney Docket No. 129196-243519 section of terrain includes performing an image recognition process on an image of the section of terrain captured by the image capturing device.
	Ginsberg teaches performing image recognition (i.e., pixel by pixel analysis) to determine moisture associated with sections of terrain (Ginsberg, Paragraph 0034).
	One of ordinary skill in the art, before the effective filing date, would have found it obvious to modify the vehicle control system to include the sensor system an image capturing device, and wherein determining the level of moisture associated with the section of terrain includes performing an image recognition process on an image of the section of terrain captured by the image capturing device as taught by Ginsberg.
	It would have been obvious because knowing if moisture is present at a location allows a vehicle to reroute to a safer route (Ginsberg, Paragraph 0049).
Regarding Claim 19, Anderson, as modified, teaches the method of claim 16.
	Anderson does not teach the method to include performing an image recognition process on an image of the section of terrain captured by the sensor system.
	Ginsberg teaches performing image recognition (i.e., pixel by pixel analysis) to determine moisture associated with sections of terrain (Ginsberg, Paragraph 0034).
	One of ordinary skill in the art, before the effective filing date, would have found it obvious to modify the method of Anderson to include performing an image recognition process on an image of the section of terrain captured by the sensor system, as taught by Ginsberg.
	It would have been obvious because knowing if moisture is present at a location allows a vehicle to reroute to a safer route (Ginsberg, Paragraph 0049).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Allen et al. U.S. P.G. Publication 2017/0293810 (hereinafter, Allen).
Regarding Claim 11, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include the sensor system includes an imaging device, and wherein determining the level of moisture associated with a section of terrain includes: capturing a first image of at least a portion of the section of the terrain at a first resolution using the imaging device; capturing a second image of at least a portion of the section of the terrain at a second resolution using the imaging device; capturing a third image of at least a portion of the section of the terrain at a third resolution using the imaging device, wherein the first resolution is greater than the second resolution, and the second resolution is greater than the third resolution; and geo-referencing the first, second, and third images based on data from the positioning system and the first three-dimensional terrain map.
	Allen teaches capturing multiple images from multiple camera sources (Allen, Paragraph 0018). The multiple camera sources can include multiple resolutions based on the range of the images desired (e.g., long range, mid-range, and short range) (Allen, Paragraph 0018). Lastly, Allen teaches the images being combined with geo-referencing and three-dimensional database of maps (Allen, Paragraphs 0018 and 0038).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include the sensor system includes an imaging device, and wherein determining the level of moisture associated with a section of terrain includes: capturing a first image of at least a portion of the section of the terrain at a first resolution using the imaging device; capturing a second image of at least a portion of the section of the terrain at a second resolution using the imaging device; capturing a third image of at least a portion of the section of the terrain at a third resolution using the imaging device, wherein the first resolution is greater than the second resolution, and the second resolution is greater than the third resolution; and geo-referencing the first, second, and third images based on data from the positioning system and the first three-dimensional terrain map, as taught by Allen.
	It would have been obvious because having multiple types of cameras with different resolutions combined with geo-referencing and three-dimensional terrain maps allows for operation of a vehicle when visibility is low (Allen, Paragraph 0003). 
Regarding Claim 18, Anderson, as modified, teaches the method of claim 17.
Anderson does not teach the method to include capturing a first image of at least a portion of the section of the terrain at a first resolution using the sensor system; capturing a second image of at least a portion of the section of the terrain at a second resolution using the sensor system; capturing a third image of at least a portion of the section of the terrain at a third resolution using the sensor system, wherein the first resolution is greater than the second resolution, and the second resolution is greater than the third resolution; and geo-referencing the first, second, and third images based on data from the positioning system and the first three-dimensional terrain map.
Allen teaches capturing multiple images from multiple camera sources (Allen, Paragraph 0018). The multiple camera sources can include multiple resolutions based on the range of the images desired (e.g.,, long range, mid-range, and short range) (Allen, Paragraph 0018). Lastly, Allen teaches the images being combined with geo-referencing and three dimensional database of maps (Allen, Paragraphs 0018 and 0038).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Anderson to include capturing a first image of at least a portion of the section of the terrain at a first resolution using the sensor system; capturing a second image of at least a portion of the section of the terrain at a second resolution using the sensor system; capturing a third image of at least a portion of the section of the terrain at a third resolution using the sensor system, wherein the first resolution is greater than the second resolution, and the second resolution is greater than the third resolution; and geo-referencing the first, second, and third images based on data from the positioning system and the first three-dimensional terrain map, as taught by Allen.
It would have been obvious because having multiple types of cameras with different resolutions combined with geo-referencing and three dimensional terrain maps allows for operation of a vehicle when visibility is low (Allen, Paragraph 0003). 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. P.G. Publication 2013/0046439 (hereinafter, Anderson), in view of Gerrish U.S. P.G. Publication 2017/0261986 (hereinafter, Gerrish), in further view of Sights et al. U.S. Publication 2016/0147225 (hereinafter, Sights).
Regarding Claim 15, Anderson, as modified, teaches the vehicle control system of claim 1.
	Anderson does not teach the vehicle control system to include a display coupled to the processor, wherein the operations further comprise displaying a two- dimensional representation of the three-dimensional map, and a visual representation of the new path in conjunction with the second three-dimensional map, on the display.
	Sights teaches a display system for displaying the both a map of the terrain and a path which the vehicle will travel (Sights, Paragraphs 0034-0035, 0043, 0066 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle control system to include a display coupled to the processor, wherein determining the path for the vehicle includes displaying a two- dimensional representation of the three-dimensional map, and a visual representation of the path in conjunction with the three-dimensional map, on the display, as taught by Sights.
	It would have been obvious because having an autonomous vehicle and display allows for reducing fatigue of the driver and improving safety (Sights, Paragraph 0002).
Regarding Claim 20, Anderson, as modified, teaches the method of claim 16.
	Anderson does not teach the method to include displaying a two-dimensional representation of the second three-dimensional map, and a visual representation of the new path in conjunction with the second three-dimensional map, on the display.
	Sights teaches a display system for displaying the both a map of the terrain and a path which the vehicle will travel (Sights, Paragraphs 0034-0035, 0043, 0066 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include displaying a two-dimensional representation of the second three-dimensional map, and a visual representation of the new path in conjunction with the second three-dimensional map, on the display, as taught by Sights.
	It would have been obvious because having an autonomous vehicle and display allows for reducing fatigue of the driver and improving safety (Sights, Paragraph 0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 16/177,362. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the present application are obvious variants of claims 1 and 20 of U.S. Application 16/177,362.
This rejection is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/539,331
16/177,362

1. (Currently Amended) A vehicle control system comprising: a processor; a sensor system coupled to the processor; memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle control system to perform operations comprising: determining an original path for a vehicle based on a first three-dimensional terrain map, and transmitting original control data based on the original path to a steering control system of the vehicle; determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes, or is derived from, information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system; identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three-dimensional map identifies a terrain feature based on the data associated with the sensor system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.

1. (Currently Amended) A vehicle control system comprising: a processor; a sensor system on a vehicle coupled to the vehicle control system, the sensor system coupled to the processor; a positioning system coupled to the processor for determining location data for the vehicle; a steering control system coupled to the processor; memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle control system to perform operations comprising: determining two or more positions of the vehicle in a field at two or more times; based on the location data from the positioning system; identifying a first three-dimensional terrain map associated with a first position of the two or more positions; determining a first path for the vehicle based on the first three-dimensional terrain map, and transmitting first control data based on the first path to the steering control system; identifying a second three-dimensional terrain map associated with a second position of the two or more positions and based on information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the first path according to the first control data transmitted to the steering control system, wherein the second three-dimensional terrain map includes a terrain feature based on the information captured by the sensor system; segmenting the field based on the information captured by the sensor system terrain as the vehicle is driven and steered along the first path according to the first control data transmitted to the steering control system, wherein the segmenting is further based on a characteristic of the terrain features and Page 2 of 12 - AMENDMENT Application No.: 16/177,362 Atty Do. No.: 129196-243517determining a second path for the vehicle based on the segmenting, including determining points along the segments to actuate an implement integrated with the vehicle or coupled to the vehicle, and transmitting second control data based on the second path to the steering control system.
16. (New) A method comprising: determining an original path for a vehicle based on a first three-dimensional terrain map, and transmitting original control data based on the original path to a steering control system of the vehicle; determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system; identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three- dimensional map identifies a terrain feature based on the data associated with the sensor system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is PRELIMINARY AMENDMENTPAGE 5 OF 7Do. No. SERIAL No.determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.
20. (Currently Amended) A method comprising: determining, by a vehicle control system coupled to a vehicle, two or more positions of the vehicle in a field at two or more times based on location data from a positioning system; identifying, by the vehicle control system, a first three-dimensional terrain map associated with a first position of the two or more positions; determining, by the vehicle control system, a first path for the vehicle based on the first three-dimensional terrain map, and transmitting first control data based on the first path to a steering control system of the vehicle; Page 6 of 12 - AMENDMENT Application No.: 16/177,362 Atty Do. No.: 129196-243517identifying, by the vehicle control system, a second three-dimensional terrain map associated with a second position of the two or more positions and based on information about terrain in front of the vehicle, captured by a sensor system of the vehicle, as the vehicle is driven and steered along the first path according to the first control data transmitted to the steering control system, wherein the second three-dimensional terrain map includes a terrain feature that is different than any terrain features in the first three-dimensional map, wherein the terrain feature comprises an updated terrain feature that is based on the information captured by the sensor system; and segmenting the field based on the information captured by the sensor system terrain as the vehicle is driven and steered along the first path according to the first control data transmitted to the steering control system, wherein the segmenting is further based on a characteristic of the updated terrain feature; and determining a second path for the vehicle based on the segmenting, including determining points along the segments to actuate an implement integrated with the vehicle or coupled to the vehicle, and transmitting second control data based on the second path to the steering control system.


Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 20 of U.S. Patent No. 16/177,381. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the present application are obvious variants of claims 1 and 20 of U.S. Application 16/177,381.
17/539,331
16/177,362

1. (Currently Amended) A vehicle control system comprising: a processor; a sensor system coupled to the processor; memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle control system to perform operations comprising: determining an original path for a vehicle based on a first three-dimensional terrain map, and transmitting original control data based on the original path to a steering control system of the vehicle; determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes, or is derived from, information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system; identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three-dimensional map identifies a terrain feature based on the data associated with the sensor system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.
1. (Currently Amended) A terrain mapping system for a vehicle, the terrain mapping system comprising: a processor; one or more sensors on the vehicle, the one or more sensors coupled to the processor and arranged to collect three-dimensional terrain data; a digital camera on the vehicle, the digital camera coupled to the processor and arranged to capture terrain image data; a steering control system coupled to the processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the terrain mapping system to perform operations comprising: determining two or more positions of the vehicle in a field at two or more times, respectively, based on location data from a positioning system associated with the vehicle; identifying a first three-dimensional terrain map associated with a first position of the two or more positions; determining a first path for the vehicle based on the first three-dimensional terrain map, and transmitting first control data based on the first path to the steering control system; identifying a second three-dimensional terrain map associated with a second position of the two or more positions and further based on information about terrain in front of the vehicle, captured by the one or more sensors and the digital camera, as the vehicle is driven and steered along the first path;[,]] wherein the second three-dimension map is based on data received from the one or more sensors, data received from the digital camera, and the location data from the positioning system, and includes at least: a ground surface topography for a section of terrain; and Page 2 of 11 - AMENDMENTApplication No.: 16/177,381 Atty Do. No.: 129196-243529a topography of vegetation on the section of terrain; determining a second different path for the vehicle based on the ground surface topography of the section of terrain and the topography of the vegetation of the section of terrain, and transmitting second control data based on the second path to the steering control system; and generating a two-dimensional representation of the second path based on the second three-dimensional terrain map.
16. (New) A method comprising: determining an original path for a vehicle based on a first three-dimensional terrain map, and transmitting original control data based on the original path to a steering control system of the vehicle; determining, based on data associated with a sensor system on the vehicle and the first three-dimensional terrain map, the data associated with the sensor system about a section of terrain along the original path, wherein the data associated with the sensor system includes information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the original path according to the original control data transmitted to the steering control system; identifying a second three-dimensional map based on location data from a positioning system as the vehicle is driven and steered along the original path, wherein the second three- dimensional map identifies a terrain feature based on the data associated with the sensor system; identifying a non-statically defined boundary of the field using information from the identified second three-dimensional map and the data associated with the sensor system; and determining a new path for the vehicle to provide full implement coverage of the field with an implement integrated with the vehicle or coupled to the vehicle, wherein the new path is PRELIMINARY AMENDMENTPAGE 5 OF 7Do. No. SERIAL No.determined based on a characteristic of the identified terrain feature and further based on the identified non-statically defined boundary, and transmitting new control data based on the new path to the steering control system.
20. (Currently Amended) A method comprising: determining two or more positions of a vehicle in a section of terrain at two or more times, respectively, based on location data from a positioning system associated with the vehicle; identifying a first three-dimensional terrain map associated with a first position of the two or more positions; Page 6 of 11 - AMENDMENT Application No.: 16/177,381 Atty Do. No.: 129196-243529Customer No.: 73552determining a first path for the vehicle based on the first three-dimensional terrain map; identifying a second three-dimensional terrain map associated with a second position of the two or more positions and further based on information about terrain in front of the vehicle, captured by one or more sensors on the vehicle and a digital camera on the vehicle, as the vehicle is driven and steering along the first path, wherein the second three-dimensional map is further based on data received from the positioning system, and includes at least: a ground surface topography for a section of terrain; and a topography of vegetation on the section of terrain; determining a second different path for the vehicle based on the ground surface topography of the section of terrain and the topography of the vegetation of the section of terrain; and displaying information about the second path on an electronic display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667